DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-2, 4-5, 7-66 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…determining, with the computer system, for each feature, a respective distribution based on the set of scores obtained for the respective feature to form a set of distributions; and generating, with the computer system, for display, a plot of the set of distributions, wherein statistical dispersion of the distributions corresponds to free energy of assessments of the plurality of entities of the evaluation...”, or any variations thereof as recited.
Closest prior art Douglas USPN 2019/0252076 discloses computer implemented medical diagnosis are provided. In one aspect, a method includes receiving an input from a user comprising at least one symptom of the user, and providing the at least one symptom as an input to a medical model. The method also includes deriving estimates of the probability of the user having a disease from the discriminative model, inputting the estimates to the inference engine, performing approximate inference on the probabilistic graphical model to obtain a prediction of the probability that the user has that disease, and outputting the probability of the user having the disease for display by a display device.
Further closest prior art Lem USPN 2019/0132344 discloses system for detecting malicious entities and malicious behavior in a time evolving network via a graph framework by modeling activity in a network graph representing associations between entities. The system utilizes classification methods to give score predictions indicative of a degree of suspected maliciousness, and presents a unified graph inference method for surfacing previously undetected malicious entities that utilizes both the structure and behavioral features to detect malicious entities.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


July 12, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662